Title: To James Madison from James H. Blake, 21 April 1815
From: Blake, James H.
To: Madison, James


                    
                        Sir,
                        Washington City, April 21st: 1815.
                    
                    Lt. John Beckett of the 14th. Regt. of Infantry, entered the military service of his Country at the commencement of the late War; He has been constantly in service since, and has given satisfaction to his superior officers;
                    He served under Brigr. Genl. Pike at the taking of York in Upper Canada—was at the Capture of Fort George on the Niagara, served as a volunteer on Board the Squadron of Commodore Chauncey in his Battle with Sir James Yeo on the 28th. Septr. 1813.—commanded a company in the action at Williams Burgh on the St. Lawrence River the 11th. Novr. 1813—and in the affair of Brigr. Genl. Bissell on the Chipawa, took an active part and was badly wounded.
                    His Regt. was made prisoners at the affair of Col. Barstler near the Bever Dams in Upper Canada, which retarded his promotion.
                    Peace being restored to his Country, it is not his desire to continue in

the Army, but if the Services above recited may warrant the pretensions, He as well as his friends would be highly gratified, if he could receive the Brevet of Captain. For his particular merits I will beg leave to refer you to the inclosed testimonial of Majr. Barnard his immediate Commanding officer, to his Lt. Col. Lane, to Brigr. Genl. Bissell and Majr. Genl. Wilkinson.
                    His relation to me as a nephew, will I hope excuse this tresspass, in which I presume to place his pretentions before you.
                    I have the pleasure of informing you that the Health of this City is very good, scarcely a person sick & none ill.
                    The Commissioners of the public Buildings have progress’d very well with their Contracts—building materials and workmen are daily arriving and our City is considered by all in a prosperous way. With the highest respect & Esteem I have the honor to be Your Obedt Servt.
                    
                        James H. Blake.
                    
                    
                        Lt. Beckett is now at Greenbush in New York.
                        
                            JHB.
                        
                    
                